—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered April 25, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court properly exercised its discretion in imposing reasonable limits upon defendant’s cross-examination of two undercover officers regarding buys made earlier in the day with which they had not been involved (see, Delaware v Van Arsdall, 475 US 673, 678-679; People v Scarola, 71 NY2d 769, 777). The court properly precluded questioning of one officer as to matters beyond his personal knowledge, and properly permitted defendant to elicit from the other officer that he had not made any other buys, whereupon defendant failed to make a record as to what other information he wished to elicit. In any event, defendant was not prevented from advancing his chosen defense. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Friedman, JJ.